DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/21 has been entered.  Claims 32 and 34-41 have been amended.  Claims 1-31 were previously cancelled.  The species of biomarker has been rejoined with elected claims 32, 34 and 41. Therefore, claims 33, 35-40 and 42 have been rejoined with claims 32, 34 and 41 Claims 43-50 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 32-42 are under examination.  

Withdrawn Rejections
           The 103 rejections based on Dagleish et al has been withdrawn In light of the amendment to limit the subject to a human.

Claim Objections
            Claim 32 is objected to because of the following informalities:  Claim 32 is objected to because of the recitation “the expression level of a protein selected from…”, which is improper wording of a Markush-type claim since it presents uncertainty or ambiguity as to whether the scope of the claim is actually limited to the species that follow.  The language "is selected from the group consisting of" is suggested as an acceptable language for an alternative expression. See MPEP 2173.05(h).   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-42 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between the levels of the recited proteins in subjects having pain and a prosthetic joint (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of contacting a synovial fluid with a reagent that specifically detects the expression level and comparing to a Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific.  
          Also, claim 32 recites “evaluating the expression level of the protein in the synovial fluid, including comparing the expression level to a predetermined human expression level of the protein”.   The “evaluating” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial 
          Although claim 32 does invoke subsequently treating the subject, no particular treatment is specified and the treatment of septic inflammation and aseptic inflammation is well known, routine and conventional and the instant claims allow for any and all known treatments including rest.  As a result the general treatment step of claim 32 does not go beyond insignificant extra-solution activity and does not imposes a meaningful limit on the judicial exception.
           With respect to the threshold levels that are recited in the dependent claims.  Specific values would not necessarily render a claim patent eligible as was seen in the case of Mayo v. Prometheus (which also recited specific threshold values).
          Based upon this analysis of the claims as a whole, the above noted claims    do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Allowable Subject Matter
Claims 32-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejections set forth in this Office action. The prior art of record does not teach nor fairly suggest correlating the expression levels of the recited markers in humans with joint pain of a human subject having a painful prosthetic joint.
Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract).   As shown by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease).    Thus, one of ordinary skill in the art would not have a reasonable expectation of success incorporating a human subject for the horse in Dagleish et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641